Title: To Benjamin Franklin from George Mitchell, 6 November 1779
From: Mitchell, George
To: Franklin, Benjamin


Sir
Grand Saint Meen Britagne the 6th Novbr. 1779
Your Excellency will I hope pardon the Libbertey I take in troubiling yough with a letter but As it is of Sum consequence to mee I hope Your Excellency will look over it in a more feavourable light. I have a Brother at Boston who has oft wright for Mee to Gover to him and Except of part of his Fortune which I have often tryd for Since my detention In france but never could Gain that Libbertey. I wright twist to Lord de Sarteen Minister of Stat but never have resceive’d aney answer. I nough shall beg Libbertey to trouble yough with a Short memorial and hops on the Examination of the inclosed letter Your Excellency will take my Sittuation into thought as I am well Assured Your Excellency has Intres a nuf at Cort to Obtain Mee that Libberty as nothing in life Would Give mee more pleasur then to see my native Contrey again a Contray is I may Cawl it I Sayled ought of it Since the Age of Eleven with my Father who I make no Doubt but your Excellency has often hard of as hee was Vearey Remarkable for the number of Pasanger hee Careyed over to Philadelphia New York and Virgine From Londonderry in Ireland. I Shall hear Finnish with beging Your Excellencys Pardon for the libberty i have taken and with Greater Respect Stile my self Your Excellencys Most Devouted Most Obt Humble Servant at Command
George Mitchell
P.S. I was taken on Board the Hawke Belonging to London By Oiseau Frigat on March the 23. 1778

 
Addressed: To / His Excellency Doctor Franklin / Ambassador to the Congress / in North America / A Paris
Notation: George Mitchell Nov 6 79
